March 9, 2017 THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus Equity Income Fund Supplement to Summary and Statutory Prospectus dated September 30, 2016 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by members of the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, Peter D. Goslin, CFA and Syed A. Zamil, CFA. Messrs.Boggs and Gala have each served as primary portfolio managers of the fund since May 2011, Mr.
